RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5426-15T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

A.S.,

        Defendant-Appellant,

and

S.R.,

     Defendant.
________________________________

IN THE MATTER OF R.R., a Minor.
________________________________

              Submitted March 22, 2018 – Decided August 13, 2018

              Before Judges Rothstadt and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Middlesex
              County, Docket No. FN-12-0227-15.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Lora B. Glick, Designated
              Counsel, on the brief).
           Gurbir S. Grewal, Attorney General, attorney
           for respondent (Melissa Dutton Schaffer,
           Assistant Attorney General, of counsel;
           Christina A. Duclos, Deputy Attorney General,
           on the brief).

           Joseph E. Krakora, Public Defender, Law
           Guardian, attorney for minor (Lisa M. Black,
           Designated Counsel, on the brief).

PER CURIAM

      Defendant A.S.1 appeals from the Family Part's December 8,

2015 order.    Following a fact-finding hearing, the trial court

determined that defendant abused or neglected her infant son,

R.R., within the meaning of N.J.S.A. 9:6-8.21(c)(4)(b), by using

prescription medications during her pregnancy, which resulted in

R.R. suffering withdrawal symptoms at birth.2 On appeal, defendant

argues the Division of Child Protection and Permanency (Division)

failed to establish by a preponderance of the evidence that she

failed to exercise a minimum degree of care in connection with her

use of prescription medications during her pregnancy, and the

trial court's finding to the contrary was erroneous.   Based on our

review of the record and the applicable legal principles, we agree

and reverse.




1
    We use initials to protect the confidentiality of the
participants in these proceedings pursuant to Rule 1:38-3(d).
2
    There was no finding against S.R., R.R.'s biological father.

                                 2                          A-5426-15T3
       We glean the following facts from the record developed over

the course of the two-day fact-finding hearing, during which the

Division presented a single witness, Tara Cannon, a Division intake

worker.    The court also admitted numerous documentary exhibits

into    evidence,    including   Cannon's   investigation   summary,

defendant's medical records, and records from JFK Medical Center

where R.R. was born.    The circumstances leading to the Title Nine

litigation began on February 19, 2015, when Cannon received a

referral from a social worker at JFK Medical Center alleging that

R.R. and defendant tested positive for benzodiazepine two days

after R.R.'s birth. In response to these allegations, the Division

executed an emergency removal of R.R., pursuant to N.J.S.A. 9:6-

8.293 and 9:6-8.30, and later filed a verified complaint for

custody, care, and supervision of R.R., pursuant to N.J.S.A. 9:6-

8.21 and 30:4C-12.

       Cannon testified that after speaking to the hospital social

worker, she visited R.R. in the neonatal unit of the hospital and

spoke with defendant about her prenatal drug use.    Defendant told

Cannon she had been prescribed several pain medications for a

previous car accident, including oxymorphone, oxycodone, Soma, and



3
  N.J.S.A. 9:6-8.29 permits the emergency removal of a child from
the parent's custody without a court order.


                                  3                          A-5426-15T3
Naproxen.   Defendant was also taking Xanax, a benzodiazepine, for

anxiety, and Adderall, an amphetamine, for ADHD.4   Defendant told

Cannon that her pain management doctor, Dr. Manoj Patharkar, was

unaware of her pregnancy.   Defendant also informed Cannon that Dr.

Charles M. Fleisch, her obstetrician/gynecologist (OB/GYN), was

aware that she was taking the medications prescribed by Patharkar,

and he "was weaning her off" of them.   Cannon obtained defendant's

medical records from Partharkar and Fleisch as well as her medical

records from Doctors Medi Center, where she was treated for

respiratory issues.   Additionally, Cannon obtained the hospital

records for R.R.'s birth.

     Patharkar's records confirmed that defendant had not informed

him of her pregnancy prior to R.R.'s birth.      Fleisch's records

revealed that defendant began prenatal treatment with him as early

as July 24, 2014, which would have been in the first trimester of

her pregnancy.5    The records further    revealed that defendant

underwent two drug screenings while under Fleisch's care: the


4
   Defendant also told Cannon that she was prescribed medication
for bipolar disorder, but she had "stopped taking [the] medication
because she was pregnant" and was not under the care of a
psychiatrist at the time.
5
   Cannon also obtained a letter from Fleisch summarizing his
treatment of defendant.    However, the court sustained defense
counsel's objection to its admission into evidence, ruling that
the letter was written "in regard to potential litigation and was
not really a business record." See N.J.R.E. 803(c)(6).

                                 4                          A-5426-15T3
first, a urine specimen collected about a month before R.R.'s

birth, on January 22, 2015, and reported on January 29, 2015; the

second, a whole blood specimen, collected twenty days before R.R.'s

birth, on February 5, 2015, and reported on February 19, 2015.

The first report revealed that defendant tested positive for both

amphetamines and opiates, but negative for benzodiazepines.             On

the first page of the first report, there were two handwritten

notes, one stating that "she stopped all pain meds last week," and

the other stating "pain Dr." and "Parthakar," along with a phone

number.    The second report revealed that defendant's blood tested

positive for oxycodone but negative for opiates, amphetamines, and

"Oxycodone, Unconjugated."    Upon admission to JFK Medical Center

for R.R.'s delivery on February 17, 2015, defendant tested positive

for Xanax, but negative for amphetamines and opiates.

     Hospital records revealed that R.R.'s meconium, or first

stool, tested positive for oxymorphone and benzodiazepine.           R.R.

was placed on morphine for withdrawal symptoms associated with

neonatal   abstinence   syndrome   (NAS).    His   withdrawal   symptoms

included uncontrollable sucking, difficulty breathing, poor weight

gain, and frequent stirring.           R.R. remained in the neonatal

intensive care unit for twenty-four days before being discharged

on March 11, 2015.



                                   5                             A-5426-15T3
     Following the fact-finding hearing, the court issued an oral

decision on December 8, 2015, finding that defendant had failed

to exercise a minimum degree of care and unreasonably inflicted

harm on R.R.    The court found Cannon to be "a credible witness,"

remarking    that     "[s]he   was   clear   and    concise, . . . recalled

events," and was not evasive in answering questions. Next, relying

on N.J.S.A. 9:6-8.21(c)(4)(b) and New Jersey Division of Child

Protection & Permanency v. Y.N., 220 N.J. 165 (2014), the court

noted that "[t]he statute makes very clear that . . . parental

fault is an essential element of a finding of abuse or neglect"

and "does not suggest that a finding of abuse or neglect can be

premised     solely    on . . . harm       caused   to   a   child   without

consideration of the reasonableness of the parents' conduct."

     Turning to the facts of the case, the court determined that

"there was clearly evidence of harm in the sense that the child

was positive for . . . benzo[diazepine], as well as opiates" and

"had to be treated with morphine by hospital personnel."                  The

court further found "that there was respiratory distress, there

[were] concerns with the child's ability to swallow and to suck[,]

and the child remained in the hospital for three weeks and had to

be weaned off the morphine that was treating the withdrawal

symptoms."



                                       6                             A-5426-15T3
     In considering parental fault, the court acknowledged that

defendant    "was   seeing   her   pain   management   doctor"   and   was

prescribed each of her medications.           The court also credited

defendant for seeing an OB/GYN who "was aware of the drugs that

she was taking" and who had instructed her to "lower her Oxycodone,

[and] stop the Xanax."       However, according to the court:

            [Defendant] [told] the caseworker that Dr.
            Fleisch [was] weaning her off.     [There was]
            no information that Dr. Fleisch [was] weaning
            her off anywhere. [There was] no proof in his
            record indicating that, other than the
            information where she should lower her
            Oxy[codone] and stop Xanax. Nowhere [did] he
            say [he was] weaning her off and, again, [he
            was] not prescribing them, Patharkar [was] and
            [Patharkar] [did not] even know [she was]
            pregnant and he certainly [was not] weaning
            her off because he didn't know she was
            pregnant . . . , so [he was] not monitoring
            her and the baby. . . . Fleisch appear[ed] to
            be thinking that her pain management doctor
            may   [have    been] . . . doing    that    but
            [defendant] [did not] seek medical help for
            her and her child.     She [did not] enter a
            treatment that would address her and her
            child's needs.     She [did not] consult the
            doctor and give a full disclosure of her
            circumstances. She just continue[d] with her
            pain management doctor getting the medications
            for her pain without telling him [she was]
            pregnant and she [went] over to the OB/GYN and
            [said],   oh,    yeah,   I'm   getting    these
            prescriptions      and    [Fleisch]      [made]
            recommendations that she should lower certain
            things but she [did not] do it, and neither
            one of them [had] any contact with each
            other . . . .



                                     7                            A-5426-15T3
     Based on this assessment, the court distinguished Y.N., and

concluded that defendant failed to exercise the requisite minimum

degree of care.    The court explained:

          In this case, Patharkar didn't know she was
          pregnant. So, between not telling Patharkar
          that and not being completely upfront, I
          believe, with the caseworker that Dr. Fleisch
          was weaning her off, those are two very big
          concerns the [c]ourt has. [Defendant] wasn't
          giving full disclosure, very different from
          the case in Y.N.     She failed to exercise a
          minimum degree of care by not disclosing the
          information to Dr. Patharkar and continuing
          to   take   all   of    her  medications   and
          unreasonably inflicting harm on this child.
          This is not Y.N. where a parent may cause
          injury to a child to protect that child from
          greater harm. She didn't do what the woman
          in Y.N. did.      She continued taking her
          medications without telling the doctor so
          there was a lack of full disclosure and she
          was pregnant during that time. So, there was
          no treatment program weaning her off, there
          was no full disclosure and this [c]ourt finds
          by a preponderance of evidence that she failed
          to exercise a minimum degree of care and
          unreasonably inflicted the harm on the child.

The court entered a memorializing order to that effect, and later

entered an order on July 8, 2016, terminating the litigation. This

appeal followed.

     On appeal, defendant argues that "[t]he court's findings are

not supported by the evidence and are based on an improper legal

standard" because she "secured timely prenatal care and followed

the recommendations of her [OB/GYN], Dr. Fleisch," "to whom she


                                 8                         A-5426-15T3
had made full disclosure."             Although defendant passingly notes

that "expert testimony may have been helpful to establish harm"

to     R.R.,     she    acknowledges      that      the   records       of     R.R.'s

hospitalization in the neonatal intensive care unit for morphine

withdrawal       symptoms   constituted      sufficient    evidence      of     harm.

However, defendant argues the "court misinterpreted the holding

in Y.N. to find that [she] failed to exercise the minimum degree

of care and unreasonably caused harm to her newborn" by "focus[ing]

on evidence of harm to the child while ignoring the lack of

evidence of parental fault."           We agree.

       We accord deference to the Family Part's fact-finding in part

because of the court's "special jurisdiction and expertise in

family matters."        Cesare v. Cesare, 154 N.J. 394, 413 (1998).                  We

will    uphold    the   trial   court's      fact   finding   if    supported        by

sufficient,      substantial,    and    credible     evidence      in   the    record

because the judge has had the opportunity to observe witnesses,

weigh their credibility, and develop a "'feel' of the case."                      N.J.

Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279, 293

(2007) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)).

However, we will not hesitate to set aside a ruling that is "so

wide of the mark that a mistake must have been made."                    N.J. Div.

of Youth & Family Servs. v. P.W.R., 205 N.J. 17, 38 (2011) (quoting

M.M., 189 N.J. at 279) (reversing a court's "medical neglect"

                                         9                                    A-5426-15T3
finding for lack of sufficient evidential support). We also accord

no deference to the trial court's "interpretation of the law and

the   legal    consequences    that    flow      from     established     facts."

Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995).

      Under N.J.S.A. 9:6-8.21(c)(4)(b), to establish "abuse or

neglect,"     the   Division   bears       the   burden    of   proving     by    a

preponderance of the competent, material, and relevant evidence

that a parent: 1) failed to exercise a "minimum degree of care"

and (2) "unreasonably inflict[ed] or allow[ed] to be inflicted

harm, or substantial risk thereof."              Y.N., 220 N.J. at 178-80

(quoting N.J.S.A. 9:6-8.21(c)(4)(b)).            Thus, "[t]he statute makes

clear that parental fault is an essential element for a finding

of abuse or neglect under N.J.S.A. 9:6-8.21(c)(4)(b)."                  Y.N., 220
N.J. at 180.

      Our Supreme Court has defined the phrase "minimum degree of

care" as:

            a lesser burden on the actor than a duty of
            ordinary care. If a lesser measure of care
            is required of an actor, then something more
            than ordinary negligence is required to hold
            the actor liable.    The most logical higher
            measure of neglect is found in conduct that
            is grossly negligent because it is willful or
            wanton. Therefore, . . . the phrase "minimum
            degree of care" refers to conduct that is
            grossly or wantonly negligent, but not
            necessarily intentional.

                                      10                                  A-5426-15T3
           [G.S. v. N.J. Div. of Youth & Family Servs.,
           157 N.J. 161, 178 (1999).]

     "Conduct is considered willful or wanton if done with the

knowledge that injury is likely to, or probably will, result."

Ibid.     "Because   risks   that   are   recklessly    incurred    are   not

considered unforeseen perils or accidents in the eyes of the law,

actions taken with reckless disregard for the consequences also

may be wanton or willful."      Ibid.     Even if the parent is unaware

of the "highly dangerous character of her conduct," if "the act

or      omission     that     causes         the   injury      is         done

intentionally . . . , [k]nowledge will be imputed to the actor,"

and the parent will be liable.       Ibid.

     In connection with prenatal drug use, although the abuse and

neglect statute "is limited to the condition of a child after

birth," the "behavior of an expectant mother during pregnancy can

still be relevant if it relates to a child's suffering or the risk

of harm to a child after birth."          N.J. Div. of Youth & Family

Servs. v. A.L., 213 N.J. 1, 22 (2013).             Although "not every

instance of drug use by a parent during pregnancy, standing alone,

will substantiate a finding of abuse and neglect," id. at 23,

"[i]f an expectant mother's drug use causes actual harm to the

physical, mental, or emotional condition of a newborn child, a

finding of abuse or neglect is appropriate."           Id. at 8.    "[P]roof

                                    11                               A-5426-15T3
that a child is suffering from withdrawal symptoms at birth could

establish actual harm."         Id. at 22.

     In    Y.N., 220 N.J.    at   183,   the    Court   was   tasked     with

determining whether a mother committed abuse or neglect where her

newborn "suffered [NAS] as a result of her participation in a

medically prescribed methadone maintenance treatment program."                  In

making    its   decision,     the   Court    took   note    of   the   "perverse

disincentive" of holding a woman liable for obtaining "timely

medical advice" in an attempt to reduce the potential harms facing

her child.      Id. at 184.     Thus, the Court held:

            N.J.S.A. 9:6-8.21(c)(4)(b) does not require a
            finding of abuse or neglect when an addicted
            woman, who learns that she is pregnant, seeks
            timely   professional   treatment   for   her
            addiction that will improve the outcome for
            her unborn child.     We hold that, absent
            exceptional circumstances, a finding of abuse
            or neglect cannot be sustained based solely
            on a newborn's enduring methadone withdrawal
            following a mother's timely participation in
            a bona fide treatment program prescribed by a
            licensed healthcare professional to whom she
            has made full disclosure.

            [Id. at 185-86.]

     In contrast, in New Jersey Division of Child Protection &

Permanency v. K.M., 444 N.J. Super. 325, 331-32 (App. Div. 2016),

we upheld a finding of neglect under N.J.S.A. 9:6-8.21(c)(4)(a)

where, for three days, a mother failed to disclose to neonatal

staff at the hospital where her child was born that she had taken

                                      12                                 A-5426-15T3
Suboxone during her pregnancy without a prescription.                  Finding

that defendant's conduct rose to the level of grossly negligent

as defined in G.S., 157 N.J. at 178, we determined:

           defendant was obligated to disclose the known
           necessary information to avoid endangering the
           health of her newborn child.         Defendant
           willfully withheld the timely disclosure of
           key medical information about medication she
           was taking during her pregnancy that could
           have   prevented  three   days   of   needless
           suffering to her infant son.     We emphasize
           that defendant's decision to illicitly obtain
           Suboxone and thereafter ingest the medication
           to treat her withdrawal symptoms without
           consulting a physician do not bear any
           resemblance to the prudent, medically sound
           course of action employed by the defendant in
           Y.N.

           [K.M., 444 N.J. Super. at 333.]

       Applying   these    principles,       we   are    persuaded   that   the

Division's proofs fell short under the circumstances presented in

this   case.      Although    Cannon    introduced       defendant's   medical

records, she offered no testimony interpreting or explaining the

contents of those records, nor did she testify from personal

knowledge about defendant's prenatal care.                 Therefore, to the

extent that the court's finding of parental fault was based on its

interpretation     of     defendant's       medical     records   rather    than

testimony, we accord no special deference to those findings.

"Instead of filling in missing information, an understandable

response by judges who regularly witness the evils inflicted on

                                       13                              A-5426-15T3
children by their parents' drug use, judges must engage in a fact-

sensitive analysis turning on 'particularized evidence.'"       N.J.

Div. of Child Prot. & Permanency v. R.W., 438 N.J. Super. 462, 470

(App. Div. 2014) (quoting A.L., 213 N.J. at 28).

     In its findings, the court relied on the two drug test results

culled from Fleisch's medical records to conclude that defendant

disregarded Fleisch's recommendation to lower her ingestion of

pain medications.   Despite the court's certitude, in the absence

of testimony, the record is unclear about when or to what extent

Fleisch directed defendant to reduce her ingestion of prescription

medications and is, at best, inconclusive regarding whether or not

defendant followed Fleisch's directive.    Although the drug tests

revealed the presence of amphetamines and opiates, by the time

defendant was admitted to JFK Medical Center for R.R.'s delivery

about a month later, defendant's drug screen was positive only for

benzodiazepine and negative for amphetamines and opiates.       This

was consistent with the handwritten note appearing on the report

of the January 22, 2015 drug screen, indicating that defendant had

"stopped all pain meds last week."   Defendant was taking Xanax, a

benzodiazepine, that was prescribed for her anxiety, not pain.

     In the absence of expert testimony to explain and interpret

the results, the court should not have intuited the meaning of the

test results on its own.   See Mullarney v. Bd. of Review, 343 N.J.
14                          A-5426-15T3
Super. 401, 408 (App. Div. 2001) (holding defendant's argument was

"so esoteric that a fact-finder of common judgment and experience

cannot [form a] valid judgment on the contention without the

assistance of expert testimony").        Undoubtedly, the record shows

that   defendant   used   prescription   pain   medications    during   her

pregnancy, which led to R.R. suffering harm after his birth.

However, the record also shows that defendant attempted to avoid

this harm by obtaining prenatal care early in her pregnancy,

disclosing her prescribed medications to her OB/GYN, and, at least

to some degree, following his recommendation that she reduce her

intake of those drugs.      Although defendant did not disclose her

pregnancy to Patharkar, who prescribed the pain medications, she

took prescription pain medications in accordance with legitimate

medical advice.

       Because defendant obtained prenatal care from a licensed

healthcare professional to whom she made full disclosure, and

there was no evidence that defendant took drugs other than those

duly prescribed by a licensed medical practitioner, we conclude

that defendant is more akin to the mother in Y.N., 220 N.J. at

168, than the mother in K.M., 444 N.J. Super. at 331.         We recognize

that the medications were not prescribed under the auspices of a

bona fide treatment program to combat a prenatal drug addiction,

as was the methadone in Y.N., 220 N.J. at 168.         However, Fleisch

                                  15                               A-5426-15T3
was   a   licensed   healthcare   professional   from   whom   defendant

obtained prenatal care and to whom defendant made full disclosure

about her ingestion of prescribed medications and, at least to

some degree, followed his recommendation that she reduce her intake

of those drugs.      Defendant may have been negligent in complying

with Fleisch's directive, but the record does not support a finding

of gross negligence constituting a failure to exercise a minimum

degree of care as defined in G.S., 157 N.J. at 178.            Thus, the

court's conclusion that defendant committed abuse and neglect was

"wide of the mark," M.M., 189 N.J. at 279, and not sustainable.

      Reversed.




                                   16                            A-5426-15T3